DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farahmandi et al. (US Pat. App. Pub. No. 2003/0030969).
With respect to claim 1, Farahmandi discloses an electrical energy storage device comprising: a housing (see FIG. 21a, element 156) having a first end portion (see the closed end of the housing), a second opposing end portion (see the open end of the housing, on which a lid is attached), a first side portion (see FIG. 21a), and a second opposing side portion (see FIG. 21a); a first electrode disposed in the housing adjacent to the first side portion (see paragraph [0162], element 146); a second electrode disposed in the housing adjacent to the second opposing side portion (see paragraph [0169], element 150); an electrolyte mixture disposed in the housing and generally between the first electrode and the second electrode, the electrolyte mixture containing a plurality of ions (see paragraph 0166]); a channel defined generally between the first electrode and the second electrode, the channel being configured to permit at least a portion of the plurality of ions to flow from a first portion of the channel generally adjacent to the first electrode, through a second portion of the channel generally adjacent to the first end portion of the housing, and to a third portion of the channel generally adjacent to the second electrode (see paragraph [0166], wherein the separator is noted as being porous, which forms channels for the ions to flow between the electrodes and near the first end portion); and a barrier (see paragraph [0159], element 140) disposed generally between the first electrode and the second electrode, the barrier being configured to aid in preventing the plurality of ions from flowing adjacent to the second end portion of the housing (see paragraph [0159], noting that the barrier 140 prevents electrolyte from contacting header plate 132 at the second end portion of the housing).
With respect to claim 2, Farahmandi discloses an ion- permeable separator disposed in the channel, the ion-permeable separator being configured to allow the ions of the electrolyte mixture to pass therethrough.  See paragraphs [0166] and [0167], element 148
With respect to claim 3, Farahmandi discloses that the channel is at least partially defined by the barrier.  See FIG. 12, noting that that barrier forms the upper end of the channel between the electrodes.
With respect to claim 4, Farahmandi discloses that the channel has a generally U-shaped cross-section or a V-shaped cross-section.  See FIGS. 18 and 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Farahmandi et al. (US Pat. App. Pub. No. 2003/0030969) in view of Neag (EP 2495853).
With respect to claim 14, Farahmandi teaches the electrical energy storage device of claim 1, but fails to teach that the device is used in combination with an electromagnetic machine, the electromagnetic machine including comprising: an axle; a coil assembly coupled to the axle, the coil assembly including a core and a coil wrapped around the core; a first set of magnets coupled to the axle such that the first set of magnets is positioned adjacent to the coil assembly wherein the at least one electrical energy storage device is disposed adjacent to the coil.
Neag, on the other hand, teaches using an energy storage device in combination with an electromagnetic machine, the electromagnetic machine including comprising: an axle; a coil assembly coupled to the axle, the coil assembly including a core and a coil wrapped around the core; a first set of magnets coupled to the axle such that the first set of magnets is positioned adjacent to the coil assembly wherein the at least one electrical energy storage device is disposed adjacent to the coil.  See FIG. 7, including the motor body and capacitor C, wherein the motor body includes a core, axle and coil 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Farahmandi, as taught by Neag, in order to produce a self-driving motor.
With respect to claim 29, the combined teachings of Farahmandi and Neag teach that rotation of (i) the first set of magnets relative to the coil assembly or (ii) the coil assembly relative to the first set of magnets produces electrical power, and wherein at least a portion of the produced electrical energy is stored in the at least one electrical energy storage device.  See Neag, paragraph [0066].
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farahmandi et al. (US Pat. App. Pub. No. 2003/0030969) in view of Neag (EP 2495853), and further, in view of Brimer (US 3,597,278).
With respect to claim 19, the combined teachings of Farahmandi and Neag fails to teach that the plurality of ions includes cations and anions, and wherein the magnetic field produced by the first set of magnets aids in imparting a first force on cations of the plurality of ions toward the first electrode and a second force on anions of the plurality of ions toward the second electrode the at least one electrical energy storage device is positioned outside of the coil.
Brimer, on the other hand, establishes that an energy storage device includes cations and anions, and wherein the magnetic field produced by the first set of magnets aids in imparting a first force on cations of the plurality of ions toward the first electrode and a second force on anions of the plurality of ions toward the second electrode the at least one electrical energy storage device is positioned outside of the coil.  See col. 4, lines 27-47.  Such an arrangement results in a more uniform concentration of electrolyte in the cell.  See col. 4, lines 41-47.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Farahmandi and Neag, as taught by Brimer, in order to produce a more uniform concentration of electrolyte within the cell.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Farahmandi et al. (US Pat. App. Pub. No. 2003/0030969) in view of Brimer (US 3,597,278).
With respect to claim 34, Farahmandi teaches an electrical energy storage device, comprising: a housing (see FIG. 21a, element 156) having a first end portion (see the closed end of the housing), a second opposing end portion (see the open end of the housing, on which a lid is attached), a first side portion (see FIG. 21a), and a second opposing side portion (see FIG. 21a); a first electrode disposed in the housing adjacent to the first side portion (see paragraph [0162], element 146); a second electrode disposed in the housing adjacent to the second opposing side portion (see paragraph [0169], element 150); an electrolyte mixture disposed in the housing and generally between the first electrode and the second electrode, the electrolyte mixture containing a plurality of ions (see paragraph 0166]).  
Farahmandi fails to teach that the electrolyte mixture containing a plurality of magnetic ions and a plurality of non-magnetic ions.
Brimer, on the other hand, establishes that an energy storage device includes cations and anions, and wherein the magnetic field produced by the first set of magnets aids in imparting a first force on cations of the plurality of ions toward the first electrode and a second force on anions of the plurality of ions toward the second electrode the at least one electrical energy storage device is positioned outside of the coil.  See col. 4, lines 27-47.  Such an arrangement results in a more uniform concentration of electrolyte in the cell.  See col. 4, lines 41-47.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Farahmandi, as taught by Brimer, in order to produce a more uniform concentration of electrolyte within the cell.
Claims 41, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Farahmandi et al. (US Pat. App. Pub. No. 2003/0030969) in view of Brimer (US 3,597,278), and further, in view of Neag (EP 2495853).
With respect to claim 41, the combined teachings of Farahmandi and Brimer teach the electrical energy storage device of claim 34, but fail to teach the device in combination with an electromagnetic machine, the electromagnetic including comprising: an axle; a coil assembly coupled to the axle, the coil assembly including a core and a coil wrapped around the core; a first set of magnets coupled to the axle such that the first set of magnets is positioned adjacent to the coil assembly, wherein the electrical energy storage device is disposed adjacent to the first set of magnets.
Neag, on the other hand, teaches using an energy storage device in combination with an electromagnetic machine, the electromagnetic machine including comprising: an axle; a coil assembly coupled to the axle, the coil assembly including a core and a coil wrapped around the core; a first set of magnets coupled to the axle such that the first set of magnets is positioned adjacent to the coil assembly wherein the at least one electrical energy storage device is disposed adjacent to the coil.  See FIG. 7, including the motor body and capacitor C, wherein the motor body includes a core, axle and coil (see FIG. 4) and a first set of magnets (see paragraph [0011]).  Such an arrangement results in use as a self-driving motor.  See paragraph [0010].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Farahmandi and Brimer, as taught by Neag, in order to produce a self-driving motor.
With respect to claim 43, the combined teachings of Farahmandi, Brimer, and Neag teach that the magnetic field produced by the first set of magnets imparts a force on the plurality of magnetic ions.  See Brimer col. 4, lines 41-47.
With respect to claim 44, the combined teachings of Farahmandi, Brimer, and Neag teach that rotation of (i) the first set of magnets relative to the coil assembly or (ii) the coil assembly relative to the first set of magnets produces electrical power, and wherein at least a portion of the produced electrical energy is stored in the electrical energy storage device.  See Neag, paragraph [0066].
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Farahmandi et al. (US Pat. App. Pub. No. 2003/0030969) in view of Kim et al. (WO2016/178943).
With respect to claim 52, Farahmandi teaches an electrical energy storage device, comprising: a housing (see FIG. 21a, element 156)  having a first end portion (see the closed end of the housing), a second opposing end portion (see the open end of the housing, on which a lid is attached), a first side portion (see FIG. 21a), and a second opposing side portion (see FIG. 21a); a first electrode disposed in the housing adjacent to the first side portion (see paragraph [0162], element 146); a second electrode disposed in the housing adjacent to the second opposing side portion (see paragraph [0169], element 150); an electrolyte mixture disposed in the housing between the first electrode and the second electrode (see paragraph 0166]). 
Farahmandi fails to teach that the electrolyte mixture containing a plurality of ions, the plurality of ions including a first type of ion having a first density and a second type of ion having a second density that is different from less than the first density.
Kim, on the other hand, teaches that the electrolyte mixture containing a plurality of ions, the plurality of ions including a first type of ion having a first density and a second type of ion having a second density that is different from less than the first density.  See page 13, line 19-page 14, line 9.  Such an arrangement results in control of the electrical resistivity of the electrolyte.  See page 15, lines 1-4.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Farahmandi, as taught by Kim, in order to control electrical resistivity.
Claims 58 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Farahmandi et al. (US Pat. App. Pub. No. 2003/0030969) in view of Kim et al. (WO2016/178943), and further, in view of Neag (EP 2495853).
With respect to claim 58, the combined teachings of Farahmandi and Kim teaches the electrical energy storage device of claim 52, but fails to teach its use in combination with an electromagnetic machine, the electromagnetic machine including comprising: an axle; a coil assembly coupled to the axle, the coil assembly including a core and a coil wrapped around the core; a first set of magnets coupled to the axle such that the first set of magnets is positioned adjacent to the coil assembly, wherein the electrical energy storage device is disposed adjacent to the first set of magnets.
Neag, on the other hand, teaches using an energy storage device in combination with an electromagnetic machine, the electromagnetic machine including comprising: an axle; a coil assembly coupled to the axle, the coil assembly including a core and a coil wrapped around the core; a first set of magnets coupled to the axle such that the first set of magnets is positioned adjacent to the coil assembly wherein the at least one electrical energy storage device is disposed adjacent to the coil.  See FIG. 7, including the motor body and capacitor C, wherein the motor body includes a core, axle and coil (see FIG. 4) and a first set of magnets (see paragraph [0011]).  Such an arrangement results in use as a self-driving motor.  See paragraph [0010].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Farahmandi and Kim, as taught by Neag, in order to produce a self-driving motor.
With respect to claim 62, the combined teachings of Farahmandi, Kim, and Neag teach that rotation of (i) the first set of magnets relative to the coil assembly or (ii) the coil assembly relative to the first set of magnets produces electrical power, and wherein at least a portion of the produced electrical energy is stored in the electrical energy storage device.  See Neag, paragraph [0066].
Allowable Subject Matter
Claims 6, 7, 18, 42, 59, and 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 6 and 7, the prior art fails to teach, or fairly suggest the gates recited in claims 6 and 7, when taken in conjunction with the limitations of claim 1.  With respect to claims 18, 42, 59, and 61, the prior art fails to teach the relationship of the axes and the magnets as recited in each respective dependent claims, when taken in conjunction with the limitations of each respective independent claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DION FERGUSON/Primary Examiner, Art Unit 2848